Case 2:20-cv-03515-JS Document 1-4 Filed 07/17/20 Page 1of8

EXHIBIT A
Case 2:20-cv-03515-JS Document 1-4 Filed 07/17/20 Page 2 of 8

Court of Common Pleas of Philadelphia County

 

 

 

 

 

 

 

 

 

 

 

 

   
 

 

 

 

 

 
  
 
     
 

_ ‘Trial Division .
Civil Cover Sheet _
PLAINTIFE'S NAME ; ; DEFENDANT'S NAME
_ HAROLD GOODMAN . LOWE'S HOME IMPROVEMENT»
PLAINTIFF'S ADDRESS : mo ‘ DEFENDANT'S ADDRESS
350 VISTA DRIVE . . 113 BLUBBIRD LANE
‘PHOENIXVILLE PA 19460 ; MILLVILLE NJ 08332
PLAINTIFPSNAME DEFENDANT'S NAME ~
. oo, . oe 7 LOWE'S HOME CENTERS, LLC
PLAINTIFF'S ADURESS j DEFENDANT'S ADDRESS
' ot ; . 1605 CURTIS BRIDGE “ROAD
“WILKESBORO NC. 28697
PLAINTIFF'S NAME . a ' DEFENDANT'S NAME
PLAINTIFFS ADDRESS =. 7 : 7 | DEFENDANT'S ADDRESS
TOTAL NUMBER OF PLAINTIFFS ~~ TOTALNUMBEROPOEFENDANTS | GOMMSNCEMENT OF ACTION : . sd
1 , . y 2 : j E71 Petition Action ‘ (1 Notice of Appeal
7 _ Transfer From Other Jurisdictions
AMOUNT IN CONTROVERSY = _ | COURT PROGRAMS
oO . [7] Arbitration ommerce . F Settlement
$50,000.00 oF tess C1] Jury - Minor Court Appeal O Minors.

Dd) More than $50,000.00. | IX} Non-Jury,

 

tar

 

 

 

CASE TYPE AND CODE ~

25 - PREMISES ‘LIABILITY

 

Appéals . OF wryservival

 

STATUTORY BASIS FOR CAUSE OF ACTION

 

 

 

 

_RELATED PENDING GASES (LIST BY CASE CAPTION AND DOCKET NUMBER) 18 CASE SUBJECT TO

 

 

 

 

 

 

 

 

 

COORDINATION ORDER?
pe YES NO
J U N os. 2020
A SILIGRINI

TO THE PROTHONOTARY:
Kindly enter my appearance on behalf of PlaintifPetitioner/ Appellant: BAROLD GOODMAN
Papers may be served at the address set-forth below.
NAME OF PLAINTIFP'SIPETITIONERSIAPBELLANT'S ATTORNEY ADDRESS ~

SEAN M. FULMER . ; | SCHATZ & STE INBERG

: 1500 JFK BLVD. SUITE 1300

PHONE NUMBER Co “FAX NUMBER ; 2 PENN CENTER

(215) 845-0250. . .) (215) 845-0255 - PHILADELPHIA PA 19102
SUPREME COURT IDENTIFICATION'NO. Lo 7 | EMAIL ADDRESS

309245 " sfulmer@s2fixm.com
SIGNATURE OF FILING ATTORNEY OR PARTY. . | DATE SUBMITTED

SEAN FULMER — Monday, June 08, 2020, 11:52 am

 

 

 

FINAL GOPY (Approved by the Prothonotary Clerk) .
 

Case 2:20-cv-03515-JS Document 1-4 Filed 07/17/20 Page 3 of 8

SCHATZ & STEINBERG, P. C.
. By: Sean M. Fulmer, Esquire
Identification No. 309245
- Two Penn Center, Suite 1300...
1500 John F. Kennedy Boulevard
Philadelphia, PA 19102

74 : pn

SR»
oe

 

 

 

(215) 845-0250
HAROLD ét GOODMAN : COURT OF COMMON PLEAS
350 Vista Drive a : PHILADELPHIA COUNTY —
Phoenixville, PA 19460, - :
Plaintiff, JUNE TERM, 2020 .
ve > NO.
LOWE’S HOME IMPROVEMENT :
- 113 Bluebird Lane :
Millville, NI 08332, :
And :
JLOWE’S HOME CENTERS, LLC ;
1605 Curtis Bridge Road :
Wilkesboro, NC 28697, :
Defendants, a
CIVIL ACTION COMPLAINT

NELIGENCE — 28 — PREMISES LIABILITY

 

NOTICE
: You have been sued in conct. If you wish to defend against the claims set forth in the

in writing with ihe cout your defenses or objections to-the claims set forth against you.

_Tnay be entered against you by the Court-without further notice for eny mony claimed
in the cosnplatnt or for any other claim orrelicf requested by the plaintiff, You may tose
money or property or othet rights i important to you.

You SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. iF YOU DO
NOT HAVE A LAWYR OR CANNOT AFFORD ONE, GO-TO OR TELEPHONE
‘THE OFFICE SET FORTH BELOW TO RIND GUT WHERE YOU CAN GET .
LEGAL HELP,

_ PHILADELPHIA COUNTY BAR ASSOCIATION

Lawyer Referral & Information Service

One Reading Canter, 1191 Market Streets, Philadelphia, Rennsyivania
» 29107 :
* (215) 238-1701

 

following pages, you must take action within twenty (20) days after this Complaint & °
Notice are served, by entering a written appearance personally or by attorney and Eling .

~ You aré warned thet ifyou fail to do so the case may proceed without you and a judgment’

 

aviso

‘Le han demandado a usted en Ie carte. Si usted quiere defenderse te
estas demandas expuestas en las paginas siguientes, usted Gene veinte (20) diag
deplaza al partir dela feche de tn demanda y 1a notificacten, Hace fetta ascotar tan

comparcucta escrita o en persona o con un ahogado y entregar a Ia corté en forma |

escrita sus defenses o sus abjeciones # las demandas en contre de ¢ persona. Sea
avisado que si used no se defiende, Ja corte tamara medidas y puede contingar-la

demanda et conira siya gin previp aviso o notificxcian. Ademas, [a corte pttede —

dccidtr a favor del domandantey requiere que usted cumpla can tudes las provisloncs
de esta demands. Usted pucde perder u otras derechos importantes para, usted.
‘LLEVE ESTS45S DEMANDA.,

SURICIENTE DE PAGAR TAL SERVICIO. VAYA EN PERSONA O LLAME
POR -TELEFONO A LA OFICINA CUYA DIRECCION SE ENCUENTRA
ESCRITA ABAJO PAPA AVAERIGUAR DONDE SE FAEDE CONSEGUIR
ASISTENCTA LEGAL. :

“ASOCIACION DE  LICENCIADOS DE FILADELFIA

Servico De Rofereucia B Informacion Legal

One Reading Center, 1301 Market Stresta, Filadelfia, Pennsylvania 19107
(215) 238-1701

4 UN ‘ABOGADO |"
1 INMEDIATAMENTE, SI NO TIENE ABOGADG 0 SI NO TIENE EL DINERO

 

 

Case ID: 2006009

 

84
Case 2:20-Cv-03515-JS Document 1-4 Filed 07/17/20 Page 4of 8

SCHATZ & STEINBERG, P.C.

Attorney for Plaintiff.

 

 

 

 

 

By: Sean M. Fulmer, Esquire
Identification No. 309245
_ Two Penn Center, Suite 1300 |
1500 John F. Kennedy Boulevard
' Philadelphia, PA 19102
(215) 845-0250 ©
HAROLD GOODMAN, - - COURT OF COMMON PLEAS ©
. i: PHILADELPHIA COUNTY
Plaintiff, JUNE TERM, 2020
¥, NO.
ALOWE’S HOME IMPROVEMENT,
- And.
LOWE’S HOME CENTERS, LLC, ot
Defendants.
* CIVIL ACTION COMPLAINT |
- NEGLIGENCE — 28 — PREMISES LIABILITY .
i: Plaintiff, Harold Goodman, is an adult individual, residing at the above-captioned
address.

2. _ Defendant, Lowe” s Home Improvement (Lowe's), is a business, company, entity,

‘pattnership, franchise, fictitious name, proprietorship or corporation existing and/or qualifying
. under the laws of the Commonwealth of Pennsylvania, with a registered office for the acceptance —
of service ora principal place of business at the. above- -captioned address.

3, Defend Lowe’ sHome Centers, LLC (Lowe? 5"), is a business, company, entity,.

‘pattnership, franchise, fictitious name, proprietorship or corporation existing and/or qualifying

| ‘under the laws of the Commonwealth of Pennsylvania, with a registered office for the acceptance —

Case ID: 2006003

 

84
 

Case 2:20-cv-03515-JS Document 1-4 Filed 07/17/20 Page 5 of 8

~ of service or a principal place of business at the above-captioned address. —

4. On or about July 31, 2018, ‘Defendant, -Lowe’s, owned possessed, inspected,

- maintained, repaired, andlor controlled and/or had the right to control the inside of the Lowe’s
| Home Improvement Store located at 113 Bluebird Lane, NJ.

5. On or about July 31,201 8, Plaintite was a business invitee inside the Lowe’ 8 Home
. Improvement store located at 113. Bluchird Lane, NJ when a , box containing flooring material
opened, causing-the flooring material to fall onto Plaintiff resulting in ‘serions and permanent

: injuries, which are more fally set forth herein. a

6 © At all times refevant hereto, Defendants acted by and through their agents (actual, -
To apparent or ostensible), servants, workmen, employees and/or officers, all of whom were then and —

' there acting within the course and scope of their duties, agency, employment or authority for

Defendant.

77 At all times relevant hereto, Plaintiff relied upon the fact that Defendants would

 qnaintain its store in a safe mannet and Defendants’ failure to. maintain thé store as aforesaid

increased the tisk of harm to the Plaintiff.

8. _ This accident, was caused: solely from the negligence and carelessness of

Defendants and was in no manner whatsoever due to atly act of negligence « on “thie part of P Plaintifé ,

~- COUNT I —- NEGLIGENCE
_. HAROLD GOODMAN v, LOWE'S .

9, Plaintiff, Harold Goodman, hereby incorporates ‘the preceding paragraphs as if

" same were set ¢ forth at length herein,

10. ‘The aforesaid “acident was caused by the negligence and carelessness of 7

 

Defendants, acting as aforesaid, which negligence and/or carelessness consisted, inter alia, of the’

7 following:

Case ID: 2006003

 

84
 

Case 2:20-cv-03515-JS Document 1-4 Filed 07/17/20 Page 6 of 8

(a) failing to properly, completely and thoroughly inspect tthe property;
~(b) failing to promptly and carefully post warning signs, cones, and/or post
_-* notices to warn individuals of the dangerous condition; ©
 (c) allowing the said hazardous and dangerous condition to exist once oreated;
(d) failing to inspect and failing to establish a policy of inspection;
(e) failing to maintain proper and adequate quality control or assurance procedures,
inspections and/or monitoring in regard to the maintenance of the subject box;
(f) ~ failing to. properly and adequately warn Plaintiff of the dangers of the subject box,
: ‘which Defendants knew or in the exercise of due care should have known existed;
|" (g). °. failing to discovery or take the proper steps-and measures to discover the
_-. existence of a dangerous, defective or hazardous condition in the subject box;
_ (hb) failing to establish a policy for removing boxes from shelves;
() _ otherwise acting in a manner that was negligent and careless at’ law and.in fact all
of which a reasonable person would have known or in the exercise of reasonable

cate should have known caused an unreasonable risk of harm to the public andmore .

- particularly to. Plaintiff herein; .
-G): violating applicable ordinances and property maintenance codes for the City of

' Philadelphia and the Commonwealth of Pennsylvania as well as such other statutes:

__ and case law governing the maintenance of ptoperty; and

~ (k)-... such’ other acts of negligence and catclessness as may, be adduced through
_°. discovery or at trial.

‘ll. As the iret and proximate result of Defendants’ negligence, Plaintiff sustained

severe and multiple i injuties, both. internal and. external, to and, about his body, and extremities

- and/ox the aggravation of pre-existing conditions thereto, if any, with injury to his bones, joints,

° “nerves and nervous system, including, but not limited to: back, shoulder, neck, arms, ‘internal

injuries of an unknown nature, severe aches; pains, mental anxiety and anguish, severe shock to

this entire nervous system, exacerbation of all known and unknown pre-existing medical

' conditions, if any, and other injuries that will represent a Perinanent and substantial impairment of

Plaintiff s bodily functioning that substantially impairs Plaintiff s ability to pero his 8 daily life

. . activities, aod the ful extent of which 3 is not yet known,

a “ 12. As a further result of the said accident, Plaintiff has suffered severe pain, ‘mental

anguish, bumnlition, and embarrassment, and he will continue to suffer same for an indefinite ,

patog of time in 1 the fate, -

Case ID: 2006003

 

84
 

Case 2:20-cv-03515-JS Document 1-4 Filed 07/17/20 Page 7 of 8

| 13. . Asa further result of the said accident, Plaintiff has and will probably in the future;

be obliged to receive and undergo medical attention, which was or will be reasonable and necessary -—
arising from the aforesaid accident and will otherwise incur various expenditures for the injuries
| : he has. suffered.

AA. As a further result of the said accident, Plaintiff has ingurred medical expenses that

were reasonable, necessary, y, and causally related to the aforesaid accident as & result of the j injuries

"he sustained, in this accident.

a ° ‘15. AS a further result of the said accident, Plaintiff has been able to attend ‘to his

: daily chor es, ditties, and ocoupations and he will be unable to do so for an indefinite time in the

future, all to his great financial detriment and loss...

“16. - Asa. further result of the said accident, Plaintiff has and will suffer: severe loss of |

, his earnings and/or impairment of his earning capacity.

WHEREFORE, Plaintiff demands judgment against Defendants for damages in excess of -

fit thousind dollars ($5 0,000.00) together with interest and costs of suit.

SCHATZ & STEINBERG, PC.

Sean Fulmer -

_ SEAN M. FULMER, OuRE
Attorney for Plaintiff

 

 

Dated: Jume 8, 2020

Case ID: 2006004

 

84
 

Case 2:20-cv-03515-JS Document 1-4 Filed 07/17/20 Page 8 of 8

VERIFICATION .
I, Sean uM. Fulmer, Esquire, bersby verifies that he is attorney for Plaintiff herein states
__. that the statements in the foregoing Complaint are true and correct to the best of his knowledge,
information and belief, and makes these statements subje ect to the ne penaes of 19 Pa. C. s. A s: 4904

oe o related to unsworn falsification to authorities.

| Sean Fulin
SEAN M. FULMER, BSQUIRE

 

 

| Date: June 8 2020

Case ID: 2006003

84

 
